Citation Nr: 1610211	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-47 306	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a combined rating in excess of 20 percent for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1981 to June 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2013 and in June 2014, the case was remanded for additional development.  [The June 2014 Board decision denied service connection for a heart disability, and that issue is no longer before the Board].

Nevertheless, a new claim of service connection for a heart disability has been raised in an October 2015 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issue of entitlement to a TDIU rating is being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

In a September 2015 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran's representative (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking a combined rating in excess of 20 percent for a right knee disability; there is no question of fact or law in this matter remaining for the Board to consider.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking a combined rating in excess of 20 percent for a right knee disability; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a September 2015 written statement, the Veteran's representative (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking a combined rating in excess of 20 percent for a right knee disability.  There remains no allegation of error in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking a combined rating in excess of 20 percent for a right knee disability is dismissed.




REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issue of entitlement to a TDIU rating.

The Veteran contends that he is unable to secure or maintain gainful employment due to his service-connected disabilities.  The record reflects that he completed two years of college, and worked full-time until 2001 when he left his job in the construction/framing industry.

The Veteran filed his current claim for a TDIU rating on March 31, 2008.  From March 31, 2008, his service-connected disabilities have included: cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD) (10 percent from March 31, 2008, 100 percent from August 17, 2011 under 38 C.F.R. § 4.30, 10 percent from November 1, 2011, and 30 percent from April 27, 2012); left side cervical radiculopathy associated with cervical spine DDD and DJD (20 percent from November 19, 2009); right upper extremity cervical radiculopathy associated with cervical spine DDD and DJD (20 percent from September 5, 2012); right knee disability (20 percent, combined, throughout); right elbow DJD (10 percent throughout); left knee osteoarthritis (10 percent throughout); tinea versicolor hypopigmented macular skin lesions (10 percent throughout); lumbosacral spine condition (10 percent from January 26, 2009); tinnitus (10 percent from August 22, 2011); and left ear hearing loss (0 percent from August 22, 2011).  From March 31, 2008, the combined rating has varied as follows (with bilateral factor applied, as appropriate): 50 percent from March 31, 2008; 70 percent from November 19, 2009; 100 percent from August 17, 2011; 70 percent from November 1, 2011; and 80 percent from April 27, 2012.  [The claim for a TDIU rating is moot for the period from August 17, 2011 to November 1, 2011, during which time a temporary total rating under 38 C.F.R. § 4.30 was assigned.]

Because the Veteran's cervical spine (with neurologic manifestations), right and left knee, right elbow, and lumbosacral spine disabilities all involve the orthopedic system, for purposes of 4.16(a) they are considered a single disability (when the ratings for such disabilities are combined).  From November 2009, the schedular requirements for a TDIU rating are met.

Notably, the record suggests/the Veteran appears to allege that even prior to November 2009 he may have been unable to engage in a regular substantially gainful occupation due to his service-connected disabilities (and their treatment).  He alleged (and VA treatment reports document) that he consistently had Methadone, taken daily, prescribed for pain from his service-connected disabilities.  In a September 2008 addendum to an August 2008 VA orthopedic examination, a VA examiner opined: from a musculoskeletal standpoint, the Veteran would only be capable of the most sedentary type of work (such as sitting and watching monitors) with no requirements for standing, walking, or dominant right arm use (labor or computer mouse); however, in view of the Veteran's narcotic daily analgesic requirements, his ability to remain alert and attentive would be markedly impaired such that even the most sedentary of duties requiring only observation would be problematic, and as such "the [V]eteran is completely functionally impaired and incapable of any employment activity."  Thereafter, on December 2009 VA spine examination, a VA examiner noted that the Veteran "has never been able to function at his usual occupation," but noted that he could walk for 120 to 180 minutes, sit without limitation, stand without limitation, and used no assistive devices for ambulation or function, and opined that his functional impairment due to his cervical spine condition was mild and particularly affected the motion of the cervical spine and to some degree strength in the left upper extremity.  An April 13, 2012 VA treatment report noted that he was "off" Methadone and was instead prescribed hydrocodone/acetaminophen and ibuprofen for his pain.

Notably, as the Board is precluded from assigning an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, referral of this matter to the Director of Compensation and Pension Service for consideration of whether an extraschedular TDIU rating is warranted prior to November 2009 may be necessary.

However, it is not entirely clear from the evidence currently of record whether due to service-connected disability the Veteran indeed has been unable to engage in regular substantially gainful employment.  While functional impacts were noted for the Veteran's service-connected disabilities on VA examinations throughout (including in September 2012 for the cervical spine, right elbow, and both knees, and in October 2013 for the lumbar spine and both knees), none of the VA examiners opined that the Veteran could not secure or follow any gainful employment due to his service-connected disabilities.  A January 2013 private treatment report notes that the Veteran enjoyed writing children's books, drafting architecture, and snowshoeing (though he had not done so in a few years).  At the March 2013 hearing, the Veteran testified that his cervical spine disability prevents him from being able to engage in any type of manual work (allegedly including reading a paper or notebook, working overhead, reaching in front of himself, carrying objects, and viewing a computer); he also testified that some of his medication caused him to be drowsy.  On subsequent (October 2013) VA spine examination, it was noted that he had been weaned down to Vicodin with ibuprofen for pain.  On October 2013 VA heart examination, it was noted that his last gainful employment was in approximately May 2001 but that he continued to work with his local fire department to drive their water truck to fires on an as-needed basis (as often as six times a month).  The Board observes that it does not appear facially plausible that a person with severe orthopedic (to include neurologic manifestations) disability, on narcotic medications for pain, and having problems with drowsiness would have been permitted to engage in firefighter work, even sporadically.  A July 2014 VA treatment report noted that he continued to take Vicodin and ibuprofen for cervical spine pain.  In a September 2015 statement, the Veteran's representative clarified that the Veteran was not employed as a firefighter but only worked with the department sporadically, and asserted that the Veteran's lumbosacral and cervical spine disabilities (with neurologic manifestations) now impacted on repetitive motions associated with most sedentary employment opportunities.  The apparent conflict in the evidence regarding the extent of the Veteran's functional limitations must be resolved.

Development to conclusively establish the extent of the Veteran's functioning and for medical evidence regarding the impact of the Veteran's service-connected disabilities (and the effects of medication for such disabilities) on his ability to function is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for all indicated development to conclusively establish the actual extent of the Veteran's functioning during the period of time under consideration in this appeal.  He must provide any authorizations for release of information needed for this development, and in connection with any requests for authorizations should be reminded of the provisions of 38 C.F.R. § 3.158.  The information obtained must specifically include the extent of his participation in "sporadic" work with the local fire department (in terms of the frequency of his participation and the duties he performed during the period under consideration).  The local fire department must be contacted (with the Veteran's authorization) for the information sought.

2.  After the development sought above is completed, the AOJ should arrange for an examination (or examinations) of the Veteran to ascertain the current severity of each of his service-connected disabilities and their impact on occupational functioning.  His entire record must be reviewed by the examiner(s) in conjunction with the examination(s).  Based on review of the record and examination(s) of the Veteran, the examiner(s) should comment on the impact the service-connected disabilities (and any medication taken for such disabilities) have on the Veteran's occupational and daily activity functioning, specifically indicating what types of occupational functions are/would be precluded by the service-connected disabilities (and the effects of medications prescribed for the disabilities) and what types of employment would remain feasible despite the disabilities.

The examiner(s) must include rationale with all opinions, citing to supporting factual data as deemed appropriate.  The rationale must include comment on the opinions (regarding the extent of occupational impairment due to service-connected disabilities shown) offered on the 2008 and 2009 VA examinations with reports already in the record, expressing agreement or disagreement with each.

3.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claim.  If the Veteran is determined to have been precluded from employment by service-connected disabilities during a period prior to November 2009 (when schedular requirements for a TDIU rating were not met), the AOJ should arrange for referral of the matter to the Director, Compensation Service for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).  If a TDIU rating remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


